Broyles, C. J.
1. The act penalized by the first section of the ordinance of the City of Macon which the plaintiff in error was charged with having violated, to wit, the assembling of two or more persons anywhere within the limits of the city for the purpose of gaming, is not covered by any State law, and that portion of the ordinance is valid. See, as to the principle of law involved, Callaway v. Mims, 5 Ga. App. 9 (62 S. E. 654) ; Athens v. Atlanta, 6 Ga. App. 244 (64 S. E. 711) ; Sheppard v. Jackson, 11 Ga. App. 812 (76 S. E. 367); Jones v. Rome, 15 Ga. App. 41 (82 S. E. 593); Morris v. State, 18 Ga. App. 684 (90 S. E. 361) ; Ellis v. Golden, 18 Ga. App. 749 (90 S. E. 495) ; Allen v. Jennings, 134 Ga. 838 (67 S. E. 883).
2. There was some slight evidence which authorized the finding of the re*321corder, and, that finding having been approved by the judge of ihe superior court, this court is without authority to set it aside.
Decided May 11, 1920.
Certiorari; from Bibb superior court — Judge Mathews. January 27, 1920.
Hunter & Daly, J. L. Wimberly, for plaintiff in error.
R. G. Plunkett, P. F. Brock, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.